UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7466


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHANNON VONTREAL SCOTT,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (4:05-cr-00078-FL-1)


Submitted:   March 14, 2011                 Decided:   April 7, 2011


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shannon Vontreal Scott, Appellant Pro Se.       Jennifer P. May-
Parker,   Rudolf  A.   Renfer,  Jr.,   Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shannon      Vontreal            Scott       appeals      from     the     district

court’s order granting his 18 U.S.C. § 3582(c)(2) (2006) motion

for reduction of sentence based upon the 2007 and 2008 crack

cocaine     amendments     to       the       U.S.       Sentencing     Guidelines        Manual

(“USSG”)     (2006).          The     district            court     granted      the    motion,

reducing Scott’s sentence by one month.                             Scott filed a timely

notice of appeal, and he argues that the district court should

have reduced his sentence below his Guidelines range by the same

percentage it departed below his original range.                              We affirm.

             We review an order granting or denying a § 3582(c)(2)

motion for abuse of discretion.                      United States v. Munn, 595 F.3d
183,   186    (4th     Cir.     2010).               A    district      court       abuses   its

discretion if it fails or refuses to exercise discretion, or if

it relies on an erroneous factual or legal premise.                                    DIRECTV,

Inc.   v.    Rawlins,     523 F.3d 318,      323   (4th Cir. 2008)           (citing

James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993)).

             Under § 3582(c)(2), the district court may modify the

term   of    imprisonment       “of       a    defendant       who     has    been     sentenced

. . . based on a sentencing range that has subsequently been

lowered,”     if   the    amendment            is     listed      in   the     Guidelines    as

retroactively applicable.             18 U.S.C. § 3582(c)(2); see also USSG

§ 1B1.10(c),       p.s.   (2010).              Amendment       706     of     the     Guidelines

lowered the offense levels for drug offenses involving certain

                                                2
amounts      of    crack    cocaine.           Under     Amendment      706,       a    defendant

whose offense of conviction involved crack cocaine is eligible

for     a    reduced       sentence      only       if    the      Amendment       lowers       his

applicable Guidelines range.                   United States v. Lindsey, 556 F.3d
238, 244 (4th Cir.), cert. denied, 130 S. Ct. 182 (2009); see

also    USSG         § 1B1.10(a)(2)(B),             p.s.           “[T]he    decision         about

whether to reduce a sentence is discretionary on the part of the

district court.”            United States v. Stewart, 595 F.3d 197, 200

(4th Cir. 2010).

               The Guidelines provide that, where the original term

of    imprisonment         imposed       was    below      a       defendant’s         Guidelines

range, “a reduction comparably less than the amended guideline

range”       may   be   appropriate           following        a    successful         18    U.S.C.

§ 3582(c)(2)         motion.            USSG    § 1B1.10(b)(2)(B).                     In    United

States v. Fennell, 592 F.3d 506 (4th Cir. 2010), we found that

the district court committed reversible procedural error where

it believed it was required to depart from a defendant’s amended

Guidelines         range    using       the    same      methodology         with       which    it

departed from the original Guidelines range.                           Id. at 509.            Here,

there is no evidence that the district court believed it lacked

authority to calculate the departure using a different method.

               Accordingly         we   affirm      the    judgment         of    the       district

court.       We dispense with oral arguments because the facts and

legal       contentions      are    adequately           presented      in       the    materials

                                                3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4